DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/9/2021 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve creation tool comprising a third lumen and a puncture element configured to extend through the third lumen (of claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 12-19 are objected to because of the following informalities:  
In claim 12 (and thereby dependent claims 13-19), there is a minor instance of rough grammar in line 9 at “wall of blood vessel” (wherein a simple amendment such as “wall of the blood vessel” will cure this minor objection).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 12-13, 15-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wilson et al. (US 2011/0264125).
Wilson discloses (see Figs. 1-3b and 7-12) a method of dissecting a blood vessel comprising the following claim limitations:
(claim 12) A method for accessing a wall of a blood vessel (60,61; Figs. 7-10), the method comprising intravascularly positioning a distal portion (5, Fig. 1) of an elongated shaft (3, Fig. 1) of a treatment device (2, Fig. 1) in the blood vessel at a puncture site (62) (as shown in Fig. 7); advancing a visualization device (i.e. camera; see [0192]) through a visualization lumen (6, Fig. 1) of the elongated shaft (3) to identify the puncture site ([0192]; camera expressly advanced through a lumen of shaft 3 of the treatment device to visualize the surgical target location); expanding an expansion member (16, Fig. 8a) on the elongated shaft (3) to move an exit port (25, Figs. 3a-3b) of a tool lumen (24) of the elongated shaft (3) to be substantially in line with a longitudinal segment of the wall (60,61) of the vessel and place a tissue engaging surface (21, see Figs. 3a-3b) of an open trough (100, Figs. 9a-10; guide member 100 expressly shown to form a saddle-shape trough in Figs. 3a-3b) against the wall of blood vessel (as expressly shown in Figs. 9a-10), wherein the open trough (100) extends distally from the exit port (25) (as shown in Figs. 3a-3b and 9a-10, guide member 100 expressly shown extending distal to exit port 25); and advancing a first tool (30, Figs. 3b and 10) through the tool lumen (24) beyond the exit port (25) to form an intramural pocket (31, Fig. 10) between at least a first portion (61) and a second portion (62) of the wall of the vessel (as expressly shown in Fig. 10);
(claim 13) wherein the step of expanding the expansion member (16) causes the tissue engaging surface (100) to contact a first segment (61) of the vessel wall such that the first segment (61) of the vessel wall is at a different elevation with respect to a second segment of the vessel wall (as shown in Figs. 9a-9b; [0171]; tissue segments 61 and 62 are disposed at different elevations), the exit port (25) of the tool lumen (24) being substantially in line with the second segment (62) of the vessel wall (as expressly shown in Fig. 9a; exit port 25 shown pushed up and in line with the second segment 62 of the vessel wall);
(claim 15) further comprising advancing a second tool (38, Fig. 11a) into the intramural pocket (31) through said tool lumen (24) (as expressly shown in Fig. 11a; [0174]);
(claim 16) wherein the step of advancing the second tool (38) into the intramural pocket (31) comprises advancing the second tool (38) into the intramural pocket (31) while the first tool (30) is still in the intramural pocket (31) (as expressly shown in Figs. 9b-11a; [0172]-[0174]; high-pressure fluid stream 30 injected creating initial pocket 31 immediately followed by advancement of the second tool 38 into the fluid filled pocket 31 for additional expansion);
(claim 17) further comprising enlarging the intramural pocket (31,64) to define a structure (63, Fig. 11d) comprising tissue (60) of the wall of the vessel configured to (i.e. capable of) act as an endoluminal valve for the vessel ([0120]); and
(claim 19) further comprising visualizing the advancing of the first tool (30) (see Fig. 10; [0172]-[0173]; express use of a fluoroscopic contrast agent in the high pressure fluid formation of the pocket 31 expressly provides for visualization of the method step).

Claim(s) 26-28 and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tronnes (US 2006/0094929).
Tronnes discloses (see Figs. 1-5B and 9A-10) an endoscopic delivery system comprising the following claim limitations:
(claim 26) a tubular device comprising an elongated shaft (22, Fig. 1) having a first portion (14A, Fig. 1) configured to be (I.e. capable of) intravascularly positioned adjacent a tissue puncture site (as shown in exemplary Fig. 1) and a second portion (22 adjacent handle 20, Fig. 1) configured to be (i.e. capable of) extracorporeally positioned (as shown in Fig. 1); a trough (54, Fig. 2A) extending distally in a longitudinal direction from the first portion of the elongated shaft (22) (as shown in Fig. 2A), wherein the trough (54) includes at least one sidewall (i.e. curved sidewalls of the U-shape cross section of portion 42 in Fig. 2A) having a tissue engaging portion (i.e. the U-shape cross section portion 42, Figs. 2A-5A) along a longitudinal segment of the sidewall (as shown in Figs. 2A-4B), wherein the tissue engaging portion (42) comprises a substantially flat lateral surface (i.e. the opposed flat longitudinal side “rims” of portion 42) configured to (i.e. capable of) press against an opposing vessel wall (as shown in Figs. 9A-9B; tissues suctioned up against tissue-receiving member 14A and its opposed flat longitudinal side “rims”); a first lumen (either of vacuum lumen 72, Fig. 3 or working lumen 74, Fig. 3) extending through the shaft (22) and terminating at a first port (either of vacuum port 80A, Figs.4A-4B or delivery port 84, Fig. 4A) proximal to the trough (54) (as shown in Figs. 4A-4B); and a second lumen (i.e. lumen shown housing lens 78, Figs. 3 and 5B) extending through the shaft (22) and terminating at a second port (i.e. distal end of lens lumen 78, as shown in Figs. 3 and 5B), wherein the second lumen (i.e. lumen shown housing lens 78, Figs. 3 and 5B) is configured to (i.e. capable of) receive an intravascular visualization device ([0052]; visualization lumen contains the lens element expressly extends from handle 20 to distal end 16; and/or alternatively the device may include a video chip attached to a wire that travels proximally through a lumen within the endoscopic device);
(claim 27) further comprising a valve creation tool (168, Fig. 9D) configured to (i.e. capable of) enlarge the intramural space (166) by being extended into the intramural space (166) and expanding (via 150, Figs. 9D-10) so as to create a structure configured to (i.e. capable of) act as an endoluminal valve in the vessel (as expressly shown in Fig. 10) ([0072]-[0078]; bulking devices 150 expressly disclosed as acting as a valve by reducing body lumen closing to reduce reflux flow of fluid);
(claim 28) further comprising a puncture element (162, Figs. 9A-9C) configured to (i.e. capable of) extend through the first lumen (74) (as shown in Figs. 9A-9C), wherein the intramural space (166, Fig. 9C) is created by the puncture element (62) extending beyond the first port (84) (as expressly shown in Figs. 9B-8C; [0072]); and
(claim 31) wherein the intramural space (166, Fig. 9C) is created at least in part by delivery of a fluid into the intramural space (166) ([0072]; fluid such as saline expressly injected to form packet 166).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tronnes as applied to claim 1 above, and further in view of Wilson et al. (US 2011/0264125).
Tronnes discloses (see Figs. 1-5B and 9A-10) an endoscopic delivery system comprising the following claim limitations:
(claim 20) an elongated shaft (22, Fig. 1) having a first portion (14A, Fig. 1) configured to be (i.e. capable of) intravascularly positioned adjacent a tissue access site (as shown in Fig. 1) and a second portion (22 adjacent handle 20, Fig. 1) configured to be (i.e. capable of) extracorporeally positioned (as shown in Fig. 1), the first portion (14A) comprising a substantially flat lateral surface (i.e. the opposed flat longitudinal side “rims” of portion 42); a first lumen (74, Fig. 3) extending through the elongated shaft (22) and terminating at a first port (84, Fig. 4A) proximal to the substantially flat lateral surface (i.e. “rim” of portion 42) (as shown in Figs. 3-4A; [0071]-[0072]), wherein the first lumen (74) is configured to (i.e. capable of) receive a puncture element (162) (as shown in Figs. 9A-9B; [0071]-[0072]); a second lumen (i.e. lumen shown housing lens 78, Figs. 3 and 5B) extending through the elongated shaft (22) and terminating at a second port (i.e. distal end of lens lumen 78, as shown in Figs. 3 and 5B), wherein the second lumen (i.e. lumen shown housing lens 78, Figs. 3 and 5B) is configured to (i.e. capable of) receive an intravascular visualization device ([0052]; visualization lumen contains the lens element expressly extends from handle 20 to distal end 16; and/or alternatively the device may include a video chip attached to a wire that travels proximally through a lumen within the endoscopic device);
(claim 21) further comprising a trough (54, Fig. 2A) at the first portion (14A) and extending distally in a longitudinal direction along the substantially flat lateral surface (i.e. “rims” of portion 42) (as shown in Figs. 2A-2Band 4A-5B; trough 54 is both defined by and runs longitudinally along and between the flat lateral “rim” surfaces), wherein the trough (54) includes at least one sidewall (i.e. curved sidewalls of the U-shape cross section of portion 42 in Fig. 2A) extending from the substantially flat lateral surface (i.e. “rims” of portion 42), and wherein the trough (54) is configured to (i.e. capable of) be open to blood flow along a longitudinal segment of the substantially flat lateral surface (i.e. “rims” of portion 42) (as shown in Figs. 2A-5B and 9A-9C, when tissue is not pulled into trough 54 blood is fully capable of flowing along the trough 54 and its flat lateral rims);
(claim 22) wherein the puncture element (162) is configured to (i.e. capable of) extend through the first lumen (74) and beyond the first port (84), and wherein the puncture element (162) extends substantially parallel to and up to a length of the trough (54) (as shown in Figs. 9A-9B; needle 162 extends parallel to trough 54 and is fully capable of extending along the length of trough 54);
(claim 23) further comprising a puncture element (162, Figs. 9A-9B), wherein the puncture element (162) is configured to (i.e. capable of) deliver fluid ([0072]; needle injection of fluid such as saline is expressly disclosed);
(claim 24) wherein the first lumen (74) is disposed further than the second lumen (78) in a direction normal to the substantially flat lateral surface (i.e. “rims” of portion 42) (as expressly shown in Fig. 5B; i.e. the downward direction in Fig/ 5B is normal to the flat lateral rims of portion 42 and the working first lumen with port 84 is shown further downward than the visualization lumen 78); and
(claim 25) further comprising a valve creation tool (168, Fig. 9D) configured to (i.e. capable of) enlarge an intramural space (166, Fig. 9C) of the first segment of the vessel wall so as to create a structure configured to (i.e. capable of) act as an endoluminal valve in the vessel (as expressly shown in Fig. 10) ([0072]-[0078]; bulking devices 150 expressly disclosed as acting as a valve by reducing body lumen closing to reduce reflux flow of fluid).
Tronnes, as applied above, discloses an endoscopic delivery system comprising all the limitations of the claim except for an expansion member on the first portion of the elongated shaft, wherein, when the first portion of the elongated shaft is positioned within a blood vessel, expansion of the expansion member causes the substantially flat lateral surface of the elongated shaft to contact a first segment of the blood vessel wall, such that the first segment of the blood vessel wall is at a different elevation with respect to a second segment of the blood vessel wall, and the first port is substantially in line with the first segment of the blood vessel wall.
However, Wilson teaches (see Figs. 7-10) a tissue manipulation system (2) comprising an expansion member (16) on the first portion of the elongated shaft (3), wherein, when the first portion of the elongated shaft (3) is positioned within a blood vessel (59), expansion of the expansion member (16) causes the substantially flat lateral surface (i.e. working trough 7) of the elongated shaft (3) to contact a first segment (60) of the blood vessel wall, such that the first segment of the blood vessel wall is at a different elevation with respect to a second segment of the blood vessel wall, and the first port is substantially in line with the first segment of the blood vessel wall (as shown in Fig. 9A of Tronnes; if a balloon radially opposed to the a working trough of Wilson is expanded on a distal end of the device of Tronnes, the tissue pressed within the working trough is at a different elevation from a second segment of tissue due to the shape of the device distal end and the first port 84 or working channel 74 is in line with the first tissue segment pressed within the working trough) in order to beneficially provide for tissue wall tensioning by incremental expansion circumferentially opposite to a treatment site to facilitate tissue engagement and/or manipulation ([0156]; [0169]-[0171]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Tronnes to have an expansion member on the first portion of the elongated shaft, wherein, when the first portion of the elongated shaft is positioned within a blood vessel, expansion of the expansion member causes the substantially flat lateral surface of the elongated shaft to contact a first segment of the blood vessel wall, such that the first segment of the blood vessel wall is at a different elevation with respect to a second segment of the blood vessel wall, and the first port is substantially in line with the first segment of the blood vessel wall in order to beneficially provide for tissue wall tensioning by incremental expansion circumferentially opposite to a treatment site to facilitate tissue engagement and/or manipulation, as taught by Wilson.

Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tronnes as applied to claim 27 above, and further in view of Johnson et al. (US 2002/0148475).
Tronnes discloses (see Figs. 1-5B and 9A-10) an endoscopic delivery system comprising the following claim limitations:
(claim 30) wherein the puncture element (162) is configured to (i.e. capable of) deliver a fluid into the intramural space (166) ([0072]; fluid expressly injected to form packet 166).
Tronnes fails to disclose wherein the valve creation tool comprises a third lumen, and wherein the system further comprises a puncture element configured to extend through the third lumen.
However, Johnson teaches (see Figs. 7-8 and 13-15) similar tissue separating and cavity forming systems comprising either a pocket-forming needle (36, Fig. 8; [0077]) or alternatively a valve creation tool (i.e. scissors 48, see Figs. 13-15) comprising a third lumen (i.e. scissor delivery lumen, as shown in Figs. 13-15), and wherein the system further comprises a puncture element (i.e. scissors 48, see Figs. 13-15) configured to (i.e. capable of) extend through the third lumen (as expressly shown in Figs. 13-15; [0080]).  Accordingly, the prior art references teach that it is known that a pocket-forming needle and a puncturing-scissor device within a third lumen are elements that are functional equivalents for providing tissue separation while further forming a pocket/cavity between the separated layers of tissue for further manipulation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the puncturing-scissor device within a third lumen taught by Johnson for the pocket-forming needle of Tronnes because both elements were known equivalents for providing tissue separation while further forming a pocket/cavity between the separated layers of tissue for further manipulation within the tissue separation art.  The substitution would have resulted in the predictable results of providing tissue separation while further forming a pocket/cavity between the separated layers of tissue for further manipulation to the device of Tronnes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,292,807.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set generally requires the steps of intravascularly positioning a treatment device in a blood vessel, advancing a visualization device through a visualization lumen of the elongated shaft, expanding an expansion/expandable member on the elongated shaft of the treatment device, advancing a first tool/puncture element through a tool lumen and beyond the exit port, and separating/forming a pocket between first and second tissue portions/layers.  It is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore, the narrower species claims of U.S. Patent No. 10,292,807 anticipate the broader genus claims of the present invention.
Claim 20, 26, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,758,335.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set generally requires an elongated shaft having a first portion configured to be intravascularly positioned adjacent a dissection site and a second portion configured to be extracorporeally positioned, a trough extending distally in a longitudinal direction from the first portion of the elongated shaft, wherein the trough includes a bottom portion, sidewalls that extend from the bottom portion, and a tissue engaging portion along the sidewalls, wherein the tissue engaging portion comprises a substantially flat lateral surface configured to press against an opposing vessel wall, a first lumen extending through the shaft and terminating at a first port proximal to the trough, a second lumen extending through the shaft and terminating at a second port wherein the second lumen is configured to receive an intravascular visualization device, and/or an expansion/expandable member coupled to the first portion of the elongated shaft.  It is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore, the narrower species claims of U.S. Patent No. 10,758,335 anticipate the broader genus claims of the present invention.

Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771